996 F.2d 424
302 U.S.App.D.C. 158
UNITED STATES of America,v.Victor LORIANO, a/k/a Liriano-Alvedo Jose Morgan;  TonyMoreno;  Manuel Soto;  Shorty, Appellant.
No. 91-3217.
United States Court of Appeals,District of Columbia Circuit.
July 13, 1993.

Before EDWARDS and WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
It is Ordered, by the Court, on its own motion, that the order filed herein on July 13, 1993, be vacated.   Upon consideration of appellant's petition for rehearing, the response thereto, the reply, and of the decision of the Supreme Court in Sullivan v. Louisiana, --- U.S. ----, 113 S.Ct. 2078, 124 L.Ed.2d 182 (1993), it is


2
Ordered, by the Court, that the petition is granted and the judgment of the court filed herein on February 12, 1993, 984 F.2d 1239 be, and the same hereby is, vacated insofar as it pertains to appellant in No. 91-3217.


3
The Clerk is directed to promptly issue the new judgment of the court.   The Clerk is further directed to file this order nunc pro tunc July 13, 1993.